Citation Nr: 1123082	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  08-15 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include dementia, to include as due to cerebral vascular accident (CVA).  

2.  Entitlement to a disability rating in excess of 60 percent for arteriosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active naval service from July 1957 to December 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran perfected an appeal with respect to issues of entitlement to an increased disability rating for residuals of a CVA and for entitlement to specially adapted housing allowance (SAH) and a special home adaptation grant (SHA).  In a January 2010 rating decision, the Veteran was granted entitlement to two separate 100 percent disability ratings for residuals of a CVA in addition to entitlement to SAH and SHA.  In an April 2010 statement, the Veteran's representative expressed the Veteran's satisfaction with respect to those issues and withdrew them from further appellate consideration.  Therefore, the Board has limited its consideration accordingly.    


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

The Board notes that the Veteran was last afforded a VA cardiac examination in August 2005.  In response to his August 2006 claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), the Veteran was afforded a VA general medical examination.  At that time, the examiner did not provide a full cardiac work-up and was only able to estimate as to the Veteran's METS.  The Veteran was not afforded a VA cardiac examination in response to his claim for increase.  Regardless, the Veteran has continued to receive medical care for his various disabilities, to include his arteriosclerotic heart disease, since the VA examination in August 2006.  

Therefore, the Board finds that the Veteran should be afforded a VA cardiology examination to determine the current level of severity of all impairment resulting from his service-connected arteriosclerotic heart disease.

With respect to the Veteran's claim of entitlement to service connection for a psychiatric disability, to include dementia, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims found that an appellant's claim for service connection for posttraumatic stress disorder (PTSD) should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability, "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5. 

A review of the Veteran's medical records shows that he has been diagnosed with depression, dementia, and adjustment disorder with depressed mood.  There is also some evidence of record indicating that the Veteran may have cognitive deficits as a result of his service-connected CVA.      

In light of the Court's decision and evidence of record showing that the Veteran has received treatment for a variety of mental health disabilities, the Board will construe the Veteran's claim as one for entitlement to service connection for a psychiatric disability, to include dementia.

Additionally, the Veteran has reported that his service-connected CVA caused his mental health problems.  A review of the record shows that shortly after his first CVA in 1996, the Veteran reported that he had actually been feeling depressed for about a year, but that he had begun to experience memory problems after the CVA.  Additionally, there is evidence of record indicating that the Veteran's mental health problems are in part related to the various physical difficulties and limitations resulting from his service-connected CVA.

Service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In August 2007, the Veteran's claims file was sent for review and an opinion to address the several mental health diagnoses of record.  The Board notes the Veteran was not examined by a physician or a psychologist at the time of the opinion.  At that time, the reviewer reported that based on his review of the claims file, the Veteran did not show any signs or symptoms of dementia.  Additionally, the reviewer opined that the Veteran's problems with depression and mood were not related to any of his current service-connected disabilities.  However, the Board notes that the reviewer did not provide a rationale for his opinion.  

Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present psychiatric disability, to include dementia. 

Also, current treatment notes should be obtained before a decision is rendered with regard to these issues. 

Accordingly, this case is remanded to the RO for the following actions:

1. The RO should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. Then, the Veteran should be afforded a VA cardiac examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected arteriosclerotic heart disease.  The claims files must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The RO should ensure that the examiner provides all information necessary for rating purposes.

3. The Veteran should also be afforded a VA examination by a physician or psychologist with sufficient expertise to determine the nature and etiology of any currently present psychiatric disability, to include dementia.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to each acquired psychiatric disorder present during the period of this claim as to whether there is a 50 percent or better probability that the disorder was caused or chronically worsened by his service-connected CVA and/or residuals of such.  

The supporting rationale for all opinions expressed must be provided.

4. The RO should undertake any other development it determines to be warranted.

5. Then, the RO should readjudicate the Veteran's claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

